     Case: 1:15-cv-01046-SO Doc #: 339 Filed: 01/04/21 1 of 2. PageID #: 7264




                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                    )       CASE NO. 1:15-CV-1046
                                             )
               Plaintiff,                    )       JUDGE SOLOMON OLIVER JR.
                                             )
v.                                           )
                                             )
CITY OF CLEVELAND,                           )
                                             )       NOTICE OF WITHDRAWAL
               Defendant.                    )       AS COUNSEL


       Notice is hereby given that Justin E. Herdman, United States Attorney, withdraws as co-

counsel of record for Plaintiff United States of America.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                             By:     /s/ Justin E. Herdman
                                                     JUSTIN E. HERDMAN (OH: #0080418)
                                                     United States Attorney
                                                     Carl B. Stokes U.S. Courthouse
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, Ohio 44113-1852
                                                     (216) 622-3600
                                                     E-mail: Justin.Herdman@usdoj.gov
                                                     Attorney for Plaintiff
     Case: 1:15-cv-01046-SO Doc #: 339 Filed: 01/04/21 2 of 2. PageID #: 7265




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of January, 2021, the foregoing Notice of Withdrawal

as Counsel was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                      /s/ Justin E. Herdman
                                                      JUSTIN E. HERDMAN
                                                      United States Attorney




                                                  2
